 1

 2

 3                        UNITED STATES DISTRICT COURT
 4                               EASTERN DISTRICT OF CALIFORNIA
 5

 6   ARTHUR JOHN GRAVES,                                   CASE NO. 1:18-cv-001274-DAD-SKO
 7                      Plaintiff,

 8                                                         ORDER DISMISSING COMPLAINT
             v.                                            WITH LEAVE TO AMEND
 9
     JOHN PRESTRIDGE, ET AL.,                              (Doc. 1)
10
                         Defendants.
11                                                         THIRTY (30) DAY DEADLINE
12

13

14

15

16                                        I. INTRODUCTION

17          A.      Background

18          Plaintiff Arthur John Graves (“Plaintiff”) is an inmate in the custody of the Fresno County

19 Jail in Fresno, California. On September 17, 2018, Plaintiff filed a civil complaint against “Officer

20 Franks” with the Fresno Police Department, Jarred Zapata with Central California Private Security,

21 and John Prestridge and Jessica Prestridge, both with American Representative Payee Service

22 (collectively “Defendants”). (Doc. 1 (“Compl.”).) Plaintiff is proceeding in forma pauperis and

23 pro se. (See Docs. 2, 3.) Plaintiff’s complaint is now before the Court for screening. For the reasons

24 set forth below, Plaintiff’s complaint is dismissed with prejudice and with leave to amend.

25          B.      Screening Requirement and Standard

26          In cases where the plaintiff is proceeding in forma pauperis, the Court is required to screen

27 each case, and shall dismiss the case at any time if the Court determines that the allegation of poverty

28 is untrue, or the action or appeal is frivolous or malicious, fails to state a claim upon which relief
 1 may be granted, or seeks monetary relief against a defendant who is immune from such relief. 28

 2 U.S.C. § 1915(e)(2). If the Court determines that the complaint fails to state a claim, leave to amend

 3 may be granted to the extent that the deficiencies of the complaint can be cured by amendment.

 4 Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000) (en banc).

 5           The Court’s screening of the Complaint under 28 U.S.C. § 1915(e)(2) is governed by the
 6 following standards. A complaint may be dismissed as a matter of law for failure to state a claim

 7 for two reasons: (1) lack of a cognizable legal theory; or (2) insufficient facts under a cognizable

 8 legal theory. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990). Plaintiff

 9 must allege a minimum factual and legal basis for each claim that is sufficient to give each defendant

10 fair notice of what plaintiff’s claims are and the grounds upon which they rest. See, e.g., Brazil v.

11 U.S. Dep’t of the Navy, 66 F.3d 193, 199 (9th Cir. 1995); McKeever v. Block, 932 F.2d 795, 798

12 (9th Cir. 1991).

13           C.     Pleading Requirements
14           Under Federal Rule of Civil Procedure 8(a), a complaint must contain “a short and plain
15 statement of the claim showing that the pleader is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2).

16 Detailed factual allegations are not required, but “[t]hreadbare recitals of the elements of a cause of

17 action, supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662,

18 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). In determining

19 whether a complaint states a claim on which relief may be granted, allegations of material fact are

20 taken as true and construed in the light most favorable to the plaintiff. See Love v. United States,

21 915 F.2d 1242, 1245 (9th Cir. 1989). Moreover, since Plaintiff is appearing pro se, the Court must

22 construe the allegations of the Complaint liberally and must afford plaintiff the benefit of any doubt.

23 See Karim–Panahi v. Los Angeles Police Dep’t, 839 F.2d 621, 623 (9th Cir. 1988). However, “the

24 liberal pleading standard . . . applies only to a plaintiff’s factual allegations.” Neitzke v. Williams,

25 490 U.S. 319, 330 n.9 (1989). “[A] liberal interpretation of a civil rights complaint may not supply

26 essential elements of the claim that were not initially pled.” Bruns v. Nat’l Credit Union Admin.,
27 122 F.3d 1251, 1257 (9th Cir. 1997) (quoting Ivey v. Bd. of Regents, 673 F.2d 266, 268 (9th Cir.

28 1982)).

                                                       2
 1            Further, “a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’
 2 requires more than labels and conclusions, and a formulaic recitation of the elements of a cause of

 3 action will not do . . . . Factual allegations must be enough to raise a right to relief above the

 4 speculative level.” See Twombly, 550 U.S. at 555 (internal citations omitted); see also Iqbal, 556

 5 U.S. at 678 (To avoid dismissal for failure to state a claim, “a complaint must contain sufficient

 6 factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’ A claim has

 7 facial plausibility when the plaintiff pleads factual content that allows the court to draw the

 8 reasonable inference that the defendant is liable for the misconduct alleged.”) (internal citations

 9 omitted).

10                                                 II. DISCUSSION
11       A. Plaintiff’s Allegations
12            Plaintiff’s complaint includes three claims against Defendants. Plaintiff articulates the three
13 claims as follows: 1) “False imprisonment, false statements to get arrest warrant issued,” 2) “lied on

14 twisted facts to get a parol [sic] hold and warrant issued,” and 3) “John Prestridge and Jessica

15 Prestridge falsefied [sic] a statement to Officer Franks.” (Compl. at 3–5.) With respect to Plaintiff’s

16 first claim, Plaintiff asserts that a “security officer,” which the Court construes as referring to

17 Defendant Zapata,1 harassed an individual named Magdelena Ornelas, and made false statements to

18 Defendant Franks regarding “us” sleeping in a vehicle, which the Court construes as referring to

19 Ms. Ornelas and Plaintiff.2 (Id. at 3.) According to Plaintiff, when Defendant Franks found out

20 Plaintiff was on parole and allegedly in possession of a firearm, Defendant Franks lied to obtain a

21 parole hold, and “issued a violation.” (Id.) The parole hold was ultimately lifted and the “violation”

22 dropped, but Plaintiff alleges “all they had to do was have parol [sic] call me, I would’ve confirmed

23 I had a bb pistol.” (Id.) Plaintiff also adds that Defendant Franks lied about the arrest and “used

24

25
     1
26     As Defendant Zapata is the only defendant that is a security officer, the Court presumes this allegation refers to
     Defendant Zapata.
27   2
       Plaintiff alleges the security officer “made false statements about us sleeping in a vehicle” (emphasis added) before
     Plaintiff names any individuals other than Defendants Zapata and Franks. As the subsequent clause in Plaintiff’s
28   complaint refers to Ms. Ornelas, the Court presumes the “us” in Plaintiff’s complaint refers to Plaintiff and Ms.
     Ornelas.

                                                                3
 1 excessive force.”3 (Id.) According to Plaintiff, he was kneed in the back and slammed to the

 2 sidewalk. (Id.)

 3            With respect to Plaintiff’s second claim, Plaintiff alleges that he complied with all police
 4 orders after he went back in the hotel for his shoes and shirt, but he was kneed in the back while he

 5 was on his knees with his hands on top of his head. (Compl. at 4.) Plaintiff further alleges that

 6 Defendant Franks asked Plaintiff if he had a gun or someone else’s gun, and Plaintiff responded that

 7 there was a “bb gun” in Ornelas’ luggage in the back of a jeep.4 (Id.)

 8             Finally, on Plaintiff’s third claim,5 Plaintiff alleges that American Representative Payee
 9 Service was investigated ten years ago for embezzlement of social security funds. (Compl. at 5.)

10 On May 14, 2018, Plaintiff “went to see the man who steals from disabled people,” which

11 presumably refers to Defendant John Prestridge, who Defendant alleges is the owner of American

12 Representative Payee Service. (Id.) According to Plaintiff, Defendant Prestridge called him a curse

13 word and threatened him with a gun, which caused Plaintiff emotional distress and further caused

14 Plaintiff to be away from his life-partner and job. (Id.)

15            Plaintiff seeks an order reprimanding Defendant Franks for using excessive force and
16 falsifying a police report, and would like Defendants John and Jessica Prestridge “put in jail.”

17 (Compl. at 6.) Plaintiff also seeks $50,000 in monetary damages. (Id.) No relief is specified with

18 respect to Defendant Zapata.

19            B.       Jurisdiction
20                     1.        Legal Standard
21            Federal courts have no power to consider claims for which they lack subject-matter
22 jurisdiction. Bender v. Williamsport Area Sch. Dist., 475 U.S. 534, 541 (1986); see also Vacek v.

23

24   3
       Plaintiff’s allegation of excessive force is included in his first claim, which Plaintiff titles “False imprisonment, false
     statements to get arrest warrant issued.” (Compl. at 3.) While Plaintiff does not include a separate claim for excessive
25   force and the facts supporting a potential claim for excessive force can be found in both Claims 1 and 2, the Court
     construes Plaintiff’s complaint as setting forth a claim for excessive force and addresses the deficiencies in such a
26   claim below (see Section II.C.2.i).
     4
       Plaintiff failed to fill in any information related to his injuries or exhaustion of administrative remedies with respect
27   to Claim 2. (See Compl. at 4.)
     5
       Plaintiff’s third claim is titled “John Prestridge and Jessica Prestridge falsefied [sic] a statement to Officer Franks,”
28   but the supporting facts include no allegations regarding any statements made by Defendants John and Jessica
     Prestridge to Defendant Franks.

                                                                  4
 1 United States Postal Serv., 447 F.3d 1248, 1250 (9th Cir. 2006) (citing Kokkonen v. Guardian Life

 2 Ins. Co. of Am., 511 U.S. 375, 377 (1994)). Subject matter jurisdiction is determined and must exist

 3 at the time the complaint is filed. See Morongo Band of Mission Indians v. Cal. State Bd. of

 4 Equalization, 858 F.2d 1376, 1380 (9th Cir. 1988) (looking to original complaint, and not amended

 5 complaint, for subject matter jurisdiction).

 6          District courts have jurisdiction over “all civil actions that arise under the Constitution, laws,
 7   or treaties of the United States.” 28 U.S.C. § 1331. “A case ‘arises under’ federal law either where
 8   federal law creates the cause of action or ‘where the vindication of a right under state law
 9   necessarily turn[s] on some construction of federal law.’” Republican Party of Guam v. Gutierrez,
10   277 F.3d 1086, 1088–89 (9th Cir. 2002) (modification in original) (citing Franchise Tax Bd. v.
11   Constr. Laborers Vacation Trust, 463 U.S. 1, 8–9 (1983)). “[T]he presence or absence of federal-
12   question jurisdiction is governed by the ‘well-pleaded complaint rule,’ which provides that federal
13   jurisdiction exists only when a federal question is presented on the face of the plaintiff’s properly
14   pleaded complaint.” Provincial Gov't of Marinduque v. Placer Dome, Inc., 582 F.3d 1083, 1091
15   (9th Cir. 2009). This Court has an independent duty to consider its own subject-matter jurisdiction,
16   whether or not the issue is raised by the parties, (id.) and must dismiss an action over which it lacks
17   jurisdiction. Fed. R. Civ. P. 12(h)(3); see also Cal. Diversified Promotions, Inc. v. Musick, 505
18   F.2d 278, 280 (9th Cir. 1974) (“It has long been held that a judge can dismiss sua sponte for lack
19   of jurisdiction.”). The burden is on the federal plaintiff to allege facts establishing that jurisdiction
20   exists to hear his or her claims. Scott v. Breeland, 792 F.2d 925, 927 (9th Cir. 1986) (“The party
21   seeking to invoke the court’s jurisdiction bears the burden of establishing that jurisdiction exists.”).
22                  2.      Analysis
23           Here, instead of identifying a specific federal statue giving rise to his claims, Plaintiff
24 alleges this Court has jurisdiction over his case pursuant to “Eastern Dist. Of California.” (Compl.

25 at 1.) This is not a basis for the Court’s subject matter jurisdiction, and thus Plaintiff’s jurisdictional

26 statement is fatally flawed. While Plaintiff has sufficiently established venue is proper in the U.S.
27 District Court for the Eastern District of California because the alleged violation occurred in Fresno,

28 California, Plaintiff has the burden to separately establish that the Court has jurisdiction to decide

                                                        5
 1 his case.

 2          To provide Plaintiff with as much guidance as possible should he decide to amend his
 3 complaint, the Court attempts to discern a basis for its jurisdiction below. However, on this basis

 4 alone, Plaintiff’s complaint is deficient and is therefore, DISMISSED without prejudice and with

 5 leave to amend.

 6          C.     28 U.S.C. § 1983
 7                 1.      Legal Standard
 8          To the extent Plaintiff alleges his Constitutional rights were violated, 42 U.S.C. § 1983
 9 (“Section 1983”) provides “a method for vindicating federal rights elsewhere conferred.” Albright

10 v. Oliver, 510 U.S. 266, 271 (plurality) (1994). Thus, an individual may bring an action for the

11 deprivation of civil rights pursuant to Section 1983, which states in relevant part:

12          Every person who, under color of any statute, ordinance, regulation, custom, or
            usage, of any State or Territory or the District of Columbia, subjects, or causes to
13          be subjected, any citizen of the United States or other person within the jurisdiction
            thereof to the deprivation of any rights, privileges, or immunities secured by the
14          Constitution and laws, shall be liable to the party injured in an action at law, suit in
15          equity, or other proper proceeding for redress.

16 42 U.S.C. § 1983. A plaintiff must allege facts from which it may be inferred (1) he was deprived

17 of a federal right, and (2) a person or entity who committed the alleged violation acted under color

18 of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Williams v. Gorton, 529 F.2d 668, 670 (9th

19 Cir. 1976).

20                 2.      Analysis

21                         a. Defendant Franks

22          As best the Court can tell, Plaintiff’s complaint attempts to state claims against Defendant

23 Franks for excessive force and unlawful arrest. However, Plaintiff has failed to allege adequate

24 facts to support of either of these claims.

25                                i.   Excessive Force
26          Claims asserting officers used excessive force during the course of an investigatory stop, or
27 other seizure are analyzed under the Fourth Amendment’s prohibition against unreasonable seizures.

28 Graham v. Connor, 490 U.S. 386, 394 (1989). To prevail on a § 1983 excessive force claim, a

                                                        6
 1 plaintiff must show that the officer’s actions were objectively unreasonable under the circumstances.

 2 Id. at 388. Officers may only use such force as is objectively reasonable under the circumstances,

 3 without regard to the officer’s underlying intent or motivation. Id. at 397; see also Jackson v. City

 4 of Bremerton, 268 F.3d 646, 651 (9th Cir. 2001).

 5            To determine whether the force used was reasonable, courts balance “the nature and quality
 6 of the intrusion on the individual’s Fourth Amendment interests against the countervailing

 7 governmental interests at stake.” Graham, 490 U.S. at 396 (citations omitted); Billington v. Smith,

 8 292 F.3d 1177, 1184 (9th Cir. 2002). In evaluating the “nature and quality of the intrusion,” courts

 9 consider “the type and amount of force inflicted” in arresting the plaintiff. Jackson v. City of

10 Bremerton, 268 F.3d 646, 651–52 (9th Cir. 2001); Chew v. Gates, 27 F.3d 1432, 1440 (9th Cir.

11 1994).

12            In considering the government’s interests, courts consider the “severity of the crime at issue,
13 whether the suspect poses an immediate threat to the safety of the officers or others, and whether

14 [the suspect] is actively resisting arrest or attempting to evade arrest by flight.” Graham, 490 U.S.

15 at 396 (citing Tennessee v. Garner, 471 U.S. 1, 8–9 (1985)). “A police officer may not seize an

16 unarmed, nondangerous suspect by shooting him dead,” but if “there is probable cause to believe

17 that the suspect poses a threat of serious physical harm, either to the officer or to others, it is not

18 constitutionally unreasonable to prevent escape by using deadly force.” Tennessee, 471 U.S. at 11.

19            Although Plaintiff does not specifically allege a claim against Defendant Franks for
20 excessive force,6 the supporting facts for the claims collectively suggest Plaintiff intended to bring

21 a claim for excessive force against Defendant Franks. Additionally, while Plaintiff’s supporting

22 facts allege that Defendant Franks “used excessive force,” Plaintiff has not identified the Fourth

23 Amendment as the precise constitutional violation charged in his complaint. The Court will provide

24 Plaintiff with the opportunity to file an amended complaint curing this deficiency by specifically

25 including a claim for excessive force under the Fourth Amendment, if Plaintiff seeks to bring such

26 a claim against Defendant Franks.
27   6
       The three claims Plaintiff brings are as follows: 1) “False imprisonment, false statements to get arrest warrant
28   issued,” 2) “lied on twisted facts to get a parol [sic] hold and warrant issued,” and 3) “John Prestridge and Jessica
     Prestridge falsefied [sic] a statement to Officer Franks.” (Compl. at 3–5.)

                                                                 7
 1          To the extent Plaintiff wishes to proceed with an excessive force claim under Section 1983
 2 against Defendant Franks for violation of Plaintiff’s Fourth Amendment rights, Plaintiff must allege

 3 that Defendant Franks’ use of force was objectively unreasonable in light of the facts and

 4 circumstances confronting Defendant Franks, without regard to Defendant Franks’ underlying intent

 5 or motivation. See Graham, 490 U.S. at 397. Other than Plaintiff’s conclusory allegation that

 6 Defendant Franks used excessive force, Plaintiff has only alleged limited facts regarding the

 7 circumstances surrounding Defendant Franks’ use of force. Specifically, Plaintiff only alleges that

 8 he “was kneed in the back while on knees w/ hands on top of head” and “slamed [sic] in to the side

 9 walk.” (Compl. at 3.) However, Plaintiff does not allege that it was Defendant Franks who “kneed”

10 Plaintiff in the back or slammed Plaintiff into the sidewalk or whether Plaintiff was injured by this

11 use of force. Moreover, Plaintiff does not allege how he came to be on his knees, why Plaintiff’s

12 hands were on top of his head, when or where this incident occurred, how Defendant Franks “found

13 out [Plaintiff] was on parol [sic] and allegedly in poss[ession] of a firearm,” or any other

14 circumstances that would give some factual context to the allegation that Defendant Franks “used

15 excessive force.”

16          Additionally, Plaintiff has failed to allege any facts setting forth the circumstances
17 surrounding the alleged arrest, including any facts showing that Defendant Franks was neither

18 provoked nor justified in his actions. Plaintiff’s failure to specifically articulate the circumstances

19 of the arrest is of notable importance in light of the Supreme Court’s determination in Graham that

20 the “reasonableness” inquiry in an excessive force case is an “objective one: the question is whether

21 the officers’ actions are ‘objectively reasonable’ in light of the facts and circumstances confronting

22 them.” Graham, 490 U.S. at 397 (citing Scott v. United States, 436 U.S. 128, 137–39 (1978)).

23 Without allegations regarding those “facts and circumstances,” the Court has no basis on which to

24 conduct an “objective reasonableness” inquiry.

25          For the foregoing reasons, the Court finds that Plaintiff has not pled facts sufficient to state
26 a violation of his Fourth Amendment rights based on excessive force. Therefore, the Court will
27 dismiss the complaint with leave to amend. Should Plaintiff seek to file a claim for excessive force

28 against Defendant Franks, Plaintiff should state a separate claim for excessive force that specifies

                                                       8
 1 the actual conduct that made the officer’s use of force excessive and unreasonable under the Fourth

 2 Amendment.

 3                                        ii.    Unlawful Arrest
 4              The Fourth Amendment prohibits arrests without probable cause or other justification, and
 5 provides: “The right of the people to be secure in their persons . . . against unreasonable searches

 6 and seizures, shall not be violated, and no Warrants shall issue, but upon probable cause, supported

 7 by Oath or affirmation, and particularly describing . . . the persons or things to be seized.” U.S.

 8 Constitution, amend. IV. A claim for unlawful arrest is cognizable when the arrest is alleged to

 9 have been made without probable cause. Dubner v. City & County of San Francisco, 266 F.3d 959,

10 964 (9th Cir. 2001). “Probable cause to arrest exists when officers have knowledge or reasonably

11 trustworthy information sufficient to lead a person of reasonable caution to believe that an offense

12 has been or is being committed by the person being arrested.” Ramirez v. City of Buena Park, 560

13 F.3d 1012, 1023 (9th Cir. 2009) (quoting United States v. Lopez, 482 F.3d 1067, 1072 (9th Cir.

14 2007)).

15              Here, it appears Plaintiff is attempting to make a claim for an unlawful arrest, but the facts
16 pleaded by Plaintiff are incomplete and wholly insufficient. Plaintiff alleges that “Officer Franks

17 lied about arrest.” (Compl. at 3.) Without specifying who lied or made false statements, Plaintiff’s

18 complaint includes the phrases “false statements to get arrest warrant issued” and “twisted facts to

19 get a parol [sic] hold and warrant issued.”7 (Id. at 3–4.) Together, these statements suggest Plaintiff

20 seeks to state a claim for an unlawful arrest. However, Plaintiff’s complaint only contains a single

21 allegation of a specific false statement, which is that Defendant Zapata made a false statement about

22
     7
         While Plaintiff’s complaint contains multiple references to false statements and lies in the context of an arrest
23 warrant, it only once references “twisted facts” used to obtain a parole hold. “A parole hold authorizes the detention
     of a parolee charged with an alleged parole violation pending a parole revocation hearing.” Valdivia v. Davis, 206 F.
24 Supp. 2d 1068, 1070 (E.D. Cal. 2002). “California law vests the authority to place a parole hold, and set[] the
     constraints upon imposing such a hold, on ‘[t]he parole authority’ and ‘parole agent[s].’” Turner v. Craig, No. C 09-
25 03652 SI, 2011 WL 2600648, at *8 (N.D. Cal. June 30, 2011) (citing 15 CCR § 2600, Cal. Penal Code § 3060). To
     obtain a parole hold, “there must be probable cause to believe that the parolee violated parole.” Id. (citing 15 CCR §
26   2600). Thus, if Defendant Franks “‘deliberately or recklessly’ misled the parole authority into believing erroneously
     that probable cause existed, and this caused the parole authority to approve the parole hold, then plaintiff has
27   established a violation of his constitutional rights.” Id. at 9 (quoting Galen v. County of Los Angeles, 477 F.3d 652,
     663 (9th Cir. 2007)). Accordingly, to the extent Plaintiff intends to make a separate claim for violation of his
28   constitutional rights related to the parole hold, he must allege facts demonstrating that his parole officer was
     “deliberately or recklessly” misled into believing probable cause existed that Plaintiff violated his parole.

                                                                   9
 1 Plaintiff and another individual sleeping in a vehicle. Plaintiff’s complaint fails to explain whether

 2 this statement, which Plaintiff does not even allege was made by Defendant Franks, was used to

 3 obtain an arrest warrant or any other details regarding the arrest warrant. Moreover, Plaintiff’s

 4 complaint contains no alleged facts from which the court could discern whether probable cause

 5 exists. Plaintiff’s complaint does not allege where or when he was arrested, what crime he allegedly

 6 committed, or how Defendant Franks learned that Plaintiff may have committed a crime. Most

 7 importantly though, the complaint does not allege what false statements Defendant Franks made in

 8 support of the arrest warrant.

 9           Accordingly, Plaintiff’s complaint is dismissed with leave to amend. Should Plaintiff seek
10 to file a claim for false arrest against Defendant Franks based on a false arrest, Plaintiff should state

11 a separate claim for false arrest and set forth facts to support his allegation that Defendant Franks

12 did not have probable cause to arrest Plaintiff.

13                          b. Defendants Zapata and John and Jessica Prestridge
14           For Plaintiff to state a valid Section 1983 claim, Plaintiff must allege facts indicating that
15 the relevant defendants acted under the color of state law. Gritchen v. Collier, 254 F.3d 807, 812

16 (9th Cir. 2001). A defendant has acted under the color of state law when he or she has “exercised

17 power ‘possessed by virtue of state law and made possibly only because the wrongdoer is clothed

18 with the authority of state law.’” West v. Atkins, 487 U.S. 42, 49 (1988) (quoting United States v.

19 Classic, 313 U.S. 299, 326 (1941)). Private citizens are not generally liable under Section 1983

20 because they do not act under color of state law. Price v. Hawaii, 939 F.2d 702, 707–08 (9th Cir.

21 1991). An exception can be made if the private citizen conspires with a state actor or is jointly

22 engaged with a state actor who undertakes prohibited conduct. Tower v. Glover, 467 U.S. 914, 920

23 (1984).

24           Here, Defendants Zapata, and John and Jessica Prestridge, all appear to be private citizens.
25 Plaintiff’s alleges Defendant Zapata is a security officer with “Central Calif. Private Security,”

26 Defendant John Prestridge is the owner of American Representative Payee Service, and Defendant
27 Jessica Prestridge is John Prestridge’s daughter. (Compl. at 2.) Plaintiff’s complaint includes no

28 allegations that any of these defendants acted under color of state law in any capacity. Plaintiff’s

                                                      10
 1 complaint simply alleges that Defendant Zapata made false statements about Plaintiff and another

 2 individual sleeping in a vehicle. (Compl. at 3.) The complaint further alleges that Defendants John

 3 and Jessica Prestridge falsified a statement to Defendant Franks. However, the complaint provides

 4 no information regarding the substance of Defendants John and Jessica Prestridge’s statements or

 5 whether Defendant Franks relied on those statements when he arrested Plaintiff.

 6          While it does not appear Defendants Zapata, and John and Jessica Prestridge, acted under
 7 the color of state law, out of an abundance of caution, the Court will grant Plaintiff leave to amend

 8 his allegations against these defendants. Plaintiff is cautioned that “merely complaining to the police

 9 does not convert a private party into a state actor,” and “execution by a private party of a sworn

10 complaint which forms the basis of an arrest” is not enough to convert the private party’s acts into

11 state action. Collins v. Womancare, 878 F.2d 1145, 1155 (9th Cir. 1989); see also Arnold v. Int'l.

12 Bus. Machines Corp., 637 F.2d 1350, 1357–1358 (9th Cir.1981) (“[A] person who supplies

13 inaccurate information that leads to an arrest is not involved in joint activity with the state and, thus,

14 not liable under section 1983[.]”). Plaintiff is further advised that false reports made to a police

15 officer, even those made in bad faith, do not provide any basis for a civil action against defendants

16 under state law. Hodges v. Holiday Inn Select, No. CVF–07–615 OWW/TAG, 2008 WL 149139,

17 at *5 (E.D. Cal. Jan. 14, 2008) (California Civil Code Section 47(b) “bars a civil action for damages

18 based on statements made in any judicial proceeding, in any official proceeding authorized by law,

19 or in the initiation or course of any mandate-reviewable proceedings authorized by law. . . . Section

20 47(b) establishes an absolute privilege for such statements and bars all tort causes of action based

21 on them except a cause of action for malicious prosecution.” (citing Hagberg v. California Federal

22 Bank, 32 Cal.4th 350, 360 (2004)).)

23          D.      State Law Claims
24          The Court may exercise supplemental jurisdiction over state law claims in any civil action
25 in which it has original jurisdiction, if the state law claims form part of the same case or

26 controversy. 28 U.S.C. § 1367(a). “The district courts may decline to exercise supplemental
27 jurisdiction over a claim under subsection (a) if . . . the district court has dismissed all claims over

28 which it has original jurisdiction.” 28 U.S.C. § 1367(c)(3). The Supreme Court has cautioned that

                                                       11
 1 “if the federal claims are dismissed before trial, . . . the state claims should be dismissed as well.”

 2 United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 726 (1966).

 3              Because it is unclear whether Plaintiff may proceed on any federal claims, the Court
 4 cannot presently exercise supplemental jurisdiction over his state law claim. 28 U.S.C. § 1367(a);

 5 Herman Family Revocable Trust v. Teddy Bear, 254 F.3d 802, 805 (9th Cir. 2001). The Court

 6 will provide Plaintiff with the legal standards applicable to what appear to be his intended claims,

 7 in the event he chooses to amend.

 8                       1.       False Imprisonment8
 9              Under California law, false imprisonment is the “‘unlawful violation of the personal liberty
10 of another.’” Martinez v. City of Los Angeles, 141 F.3d 1373, 1379 (9th Cir. 1998) (quoting Asgari

11 v. City of Los Angeles, 15 Cal.4th 744, 757 (1997)). “There are two bases for claiming false

12 imprisonment: imprisonment pursuant to a false arrest and unreasonable delay in bringing the

13 arrested person before a judicial officer.” Estate of Brooks v. United States, 197 F.3d 1245, 1248

14 (9th Cir. 1999). False arrest is not a different tort. Young v. County of Los Angeles, 655 F.3d 1156,

15 1169 (9th Cir. 2011). Rather, “‘it is merely one way of committing a false imprisonment.’” Id.

16 (quoting Easton v. Sutter Coast Hospital, 80 Cal. App. 4th 485, 496 (2000)). The elements “‘of

17 false imprisonment are: (1) the nonconsensual, intentional confinement of a person, (2) without

18 lawful privilege, and (3) for an appreciable period of time, however brief.’” Id.

19                       2.       Intentional Infliction of Emotional Distress9
20               Under California law, the elements of intentional infliction of emotional distress are: (1)
21 extreme and outrageous conduct by the defendant with the intention of causing, or reckless disregard

22 of the probability of causing, emotional distress; (2) the plaintiff’s suffering severe or extreme

23 emotional distress; and (3) actual and proximate causation of the emotional distress by the

24
     8
         Plaintiff’s complaint contains a single reference to “false imprisonment.” (Compl. at 3.) However, it is unclear
25 whether Plaintiff intends to bring a claim that is distinct from a Section 1983 false arrest claim under the Fourth
     Amendment. The Court will provide Plaintiff with the legal standard applicable to this claim, in the event he elects to
26   amend his complaint.
     9
       Plaintiff’s complaint does not include a specific claim for emotional distress. However, Plaintiff generally alleges
27   that Defendants John and Jessica Prestridge caused him emotional distress. To the extent Plaintiff wishes to bring a
     separate claim for intentional infliction of emotional distress, the standard is provided here. However, Plaintiff is
28   cautioned that intentional infliction of emotional distress is a separate state law claim and Plaintiff must show this
     claim is part of the same case or controversy as his federal claims.

                                                                 12
 1 defendant’s outrageous conduct. Corales v. Bennett, 567 F.3d 554, 571 (9th Cir. 2009). Conduct

 2 is outrageous if it is so extreme as to exceed all bounds of that usually tolerated in a civilized

 3 community. Id. In addition to the requirement that the conduct be intentional and outrageous, the

 4 conduct must have been directed at Plaintiff or occur in the presence of Plaintiff of whom

 5 Defendants were aware. Simo v. Union of Needletrades, Industrial & Textile Employees, 322 F.3d

 6 602, 622 (9th Cir. 2003).

 7                               III. CONCLUSION AND ORDER
 8          As noted above, the Court will provide Plaintiff with an opportunity to amend his claims and
 9 cure, to the extent possible, the identified deficiencies. Lopez, 203 F.3d at 1130. Plaintiff may not

10 change the nature of this suit by adding new, unrelated claims in his amended complaint. George

11 v. Smith, 507 F.3d 605, 607 (7th Cir. 2007) (no “buckshot” complaints).

12          Plaintiff’s amended complaint should be brief, Fed. R. Civ. P. 8(a), but it must state what
13 the named defendants did that led to the deprivation of Plaintiff’s constitutional rights, Iqbal, 556

14 U.S. at 678–79. Although accepted as true, the “[f]actual allegations must be [sufficient] to raise a

15 right to relief above the speculative level[.]” Twombly, 550 U.S. at 555 (citations omitted). Finally,

16 Plaintiff is advised that an amended complaint supersedes the original complaint.            Lacey v.
17 Maricopa Cty., 693 F.3d 896, 927 (9th Cir. 2012) (en banc). Therefore, Plaintiff’s amended

18 complaint must be “complete in itself without reference to the prior or superseded pleading.” Rule

19 220, Local Rules of the United States District Court, Eastern District of California.

20          Based on the foregoing, it is HEREBY ORDERED that:
21            1.   Plaintiff’s complaint (Doc. 1) is dismissed for failure to state a cognizable federal
22                 claim;
23            2.   Within thirty (30) days from the date of service of this order, Plaintiff shall file an
24                 amended complaint; and
25 ///

26 ///
27 ///

28 ///

                                                     13
 1          3.   If Plaintiff fails to file an amended complaint in compliance with this order, the
 2               undersigned will recommend to the assigned district judge that this action be
 3               dismissed for failure to state a claim and to obey a court order.
 4
     IT IS SO ORDERED.
 5

 6 Dated:   November 6, 2018                                /s/   Sheila K. Oberto            .
 7                                                UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                 14
